DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Response to Amendment
The present amendment, filed on or after 04/28/2022 has been entered. Claims
1, 5, 7, 9, 10, 12-14, 16-23, 26 and 28 remain pending. Claim 1 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1 recites “the first end body and second end body” in lines 10 and 11, however it should recite “the first end body and the second end body”.
Claim 10 includes an underlined portion of a space in line 5. This underlined portion is unnecessary and does not appear to show any new amended portion of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 12-14, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koop (US 2016/228712 A1) in view of Bush et al. (US Patent 5,683,447) herein after Bush and Kipke et al. (US 2013/0184799 A1) herein after Kipke.
Regarding claim 1, Koop teaches a device for treating cardiac arrhythmias (fig. 5 pacing device 500), the device comprising:
 a support member comprising a first end body and a second end body opposing the first end body (fig. 5: Examiner has interpreted “a support member” as being proximal extension 501, body 502, and distal extension 503. The first end body is distal extension 501 and the second end body is proximal extension 503), 
each end body being independently flexible or bendable (Para [0139] “Extension 501 may be similar to extension 503 in that extension 501 may be a thin and flexible member, particular in relation to body 502”); 
a plurality of pacing electrodes comprising at least a first pacing electrode being disposed proximate the first end body of the support member (fig. 5: electrodes 507a and 507b and Para [0085] “electrodes 507a-507d may be used to deliver electrical stimulation to heart 10, and/or sense one or more physiologic signals”) 
and at least a second pacing electrode being disposed proximate the second end body of the support member (fig. 5: electrodes 507c and 507d and Para [0085] “electrodes 507a-507d may be used to deliver electrical stimulation to heart 10, and/or sense one or more physiologic signals”); and 
wherein the support member comprises a central portion length defining a longitudinal axis (see annotated fig. 5 below), 

    PNG
    media_image1.png
    536
    749
    media_image1.png
    Greyscale
the central portion length being disposed between the first end body and second end body (see annotated fig. 5 below), and 
wherein at least one of the first end body and second end body is configured to independently flex or bend relative to the longitudinal axis (fig. 5: extensions 501 and 502 are each independently bendable relative to the longitudinal axis. Para [0137] “extension 503 may be a thin and flexible member, particularly in relation to body 502” and Para [0139] “Extension 501 may be similar to extension 503 in that extension 501 may be a thin and flexible member, particular in relation to body 502”). 
Koop does not explicitly disclose at least one defibrillating electrode disposed between the first pacing electrode and the second pacing electrode, wherein the support member comprises at least a first joint connecting the first end body to the central portion and at least a second joint connecting the second end body to the central portion; and wherein at least one of the first end body and second end body is configured to independently flex or bend relative to the longitudinal axis via a joint.
However, Bush discloses in a similar device for cardiac stimulation at least one defibrillating electrode disposed between the first pacing electrode and the second pacing electrode (fig. 2: defibrillating electrode 22 is between electrode 28 and 25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Koop to include a defibrillating electrode between the pacing electrodes because doing so would allow the device of Koop to have the multifunctional capabilities of both providing pacing pulses as well as defibrillation.
Furthermore, Kipke discloses in similar implantable device wherein the support member comprises at least a first joint connecting the first end body to the central portion and at least a second joint connecting the second end body to the central portion (fig. 1A depicts two deformable segments that act as joints to position and articulate two different segments of the carrier 12); and wherein at least one of the first end body and second end body is configured to independently flex or bend relative to the longitudinal axis via a joint (fig. 1A depicts deformable segment 18 acting as a joint for the carrier and being independently flexibly from the other deformable segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Koop in view of Bush to further use the flexible joint of Kipke for connection of the extensions to the central portion of Koop such that manipulation of the extensions can be performed in an independent and controlled manner that also allows for compressional, articulable, and rotatable modification thereby giving the extension greater flexibility in placement (Kipke Para [0019]).  
Regarding claim 5, Koop further teaches wherein the support member is positionable in a linear configuration and a non-linear configuration, such that the first end body of the support member contours a first region of a heart and the second end body of the support member contours a second region of the heart (fig. 12: depicts extensions 503 and 501 each contouring to a different region of the heart one with a linear configuration and one with a nonlinear configuration).
Regarding claim 7, Koop further teaches an attachment member disposed at the first and/or the second end body of the support member, the attachment member affixing the device to a portion of a heart (fig. 5: fixation elements 512 on extension 501/fixation elements 506 on extension 503).
Regarding claim 12, Koop further teaches a plurality of anchor members disposed at each of the first end body (Para [0139] “Additionally, similarly to extension 503, extension 501 may have one or more fixation elements 512. In some cases, fixation elements 512 may be disposed at or near the distal end 526 of extension 501.”), the second end body (Para [0138] “When pacing device 500 is implanted, fixation elements 506 may help secure the distal end 524 of extension 503 in right atrium 21 proximate septum 15, or, in some embodiments, to septum 15.”), and the central portion of the support member that inhibit movement of the device relative to a heart (Para [0135] “body 502 may include a fixation mechanism 535. Fixation mechanism 535 may be configured to maintain pacing device 100 within coronary sinus 11 when pacing device 500 is implanted within the coronary sinus of the heart 10.”).
Regarding claim 13, Koop as modified by Bush and Kipke further disclose wherein: the support member comprises a hollow tube (Koop: fig. 6 depicts the body and extensions having hollow space to house components of the device including the leads); the first end body of the support member is a free end of the tube (Koop: fig. 5: extension 501 terminates in a free end of the tube), however the combination does not explicitly disclose the second end body of the support member is attached to a pulse generator.
However, Bush further discloses an end of the stimulation body connected to a pulse generator (Column 5 lines 34-36 “The proximal end of septal pacing conductor 45 is electrically coupled to a lead connector (not shown) for connection to a pulse generator”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Koop in view of Bush and Kipke as presented above to further have it connected to a pulse generator as is disclosed by Bush because doing so would allow for a backup power source if the internal battery of Koop runs out or is not working. 
Regarding claim 14, Koop further teaches a plurality of electrical connectors that electrically communicate to one or more of the plurality of pacing electrodes and/or 3060003-00095 Serial No. 16/342,904 the defibrillating electrode, the plurality of electrical connectors being positioned within a portion of the support member (Para [0140] “FIG. 6 also depicts conductors 546, 548 that may extend from one or more of modules 532, 534, 536, 538, 542, and/or 544 through extensions 503 and/or 50”).
Regarding claim 16, Koop in view of Bush and Kipke teach a method of treating a patient (Koop: Para [0082] “This disclosure describes systems, devices, and methods for detecting and treating cardiac arrhythmias, and more particularly, to systems, devices, and methods for delivering electrical stimulation therapy to a right atrium, left atrium and/or a left ventricle of a heart of a patient”), the method comprising: providing the device of claim 1 (see above for claim 1); and disposing the device adjacent a heart of a patient (Koop: fig. 12: the device 500 is placed adjacent heart tissue ).
Regarding claim 20, Koop further teaches wherein disposing the device adjacent the heart of the patient further comprises: flexing the first end body of the support member relative to the longitudinal axis defined by the central portion of the support member for positioning the first pacing electrode proximate a first region of the heart (fig. 5: extension 501 is bent and flexed relative to the longitudinal axis of the body 502); and flexing the second end body of the support member relative to the longitudinal axis for positioning the second pacing electrode proximate a second region of the heart (fig. 5: extension 503 is bent and flexed relative to the longitudinal axis of the body 502).
Regarding claim 21, Koop further teaches attaching the first end of the support member to a first region of the heart via an attachment member (Para [0091] “Fixation elements 512 may help secure the distal end of extension 501 within coronary sinus 12 or great cardiac vein 13”).
Regarding claim 22, Koop further teaches anchoring the device in a first position relative to the heart using one or more anchoring members extending from a surface of the device (fig. 12).
Regarding claim 23, Koop further teaches energizing one or more of the plurality of pacing electrodes to transmit electrical energy to the heart during a pacing operation (Para [0085] “When provided, electrodes 507a-507d may be used to deliver electrical stimulation to heart 10, and/or sense one or more physiologic signals.”).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Bush and Kipke as applied to claim 1 above, and further in view of Schleicher et al. (US 2009/0192555 A1) herein after Schleicher.
Regarding claim 9, Koop in view of Bush and Kipke disclose the device of claim 1 and further Koop further discloses a plurality of anchor members that are operable in an extended position to engage a portion of the heart to inhibit movement in a distal and or proximal direction (Para [0138] “When pacing device 500 is implanted, fixation elements 506 may help secure the distal end 524 of extension 503 in right atrium 21 proximate septum 15, or, in some embodiments, to septum 15” and Para [0139] “Additionally, similarly to extension 503, extension 501 may have one or more fixation elements 512. In some cases, fixation elements 512 may be disposed at or near the distal end 526 of extension 501”).
Koop in view of Bush and Kipke do not explicitly disclose that the anchor members are extendable and retractable relative to a surface of the support member. 
However, in a similar implantable device Schleicher discloses anchor members that are extendable and retractable relative to the surface of the support member (Para [0069] and fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Koop in view of Bush and Kipke to have the anchor members extendable and retractable relative to a surface of the support member as is disclosed by Schleicher because doing so would allow for readjustment of the device in many different orientations.
Regarding claim 10, Koop further teaches wherein the anchor members are acutely or obtusely angled relative to the surface of the support member (figs. 9A-9D depict fixation elements each being acutely angled relative to the support member/extension), wherein a plurality of distal anchor members are disposed at the first end body of the support member to inhibit movement of the device in the distal direction (Para [0138] “When pacing device 500 is implanted, fixation elements 506 may help secure the distal end 524 of extension 503 in right atrium 21 proximate septum 15, or, in some embodiments, to septum 15.”), and wherein a plurality of proximal anchor members are disposed at the second end body of the support member to inhibit movement of the device in the proximal direction (Para [0139] “Additionally, similarly to extension 503, extension 501 may have one or more fixation elements 512. In some cases, fixation elements 512 may be disposed at or near the distal end 526 of extension 501.”).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Bush and Kipke as applied to claim 16, and further in view of Franke et al. (US Publication 2015/0202437 A1) herein after Franke.
Regarding claim 17, Koop in view of Bush and Kipke disclose the method of claim 16, but do not explicitly disclose wherein disposing the device adjacent the heart of the patient comprises; making an incision in a thoracic area of a body of the patient; and inserting the device into the incision.
However, Franke discloses wherein disposing the device adjacent the heart of the patient comprises; making an incision in a thoracic area of a body of the patient; and inserting the device into the incision (fig. 20 depicts an incision site in the area of bronchial tubes to deliver stimulation)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Koop in view of Bush and Kipke to further include wherein disposing the device adjacent the heart of the patient comprises; making an incision in a thoracic area of a body of the patient; and inserting the device into the incision as disclosed by Franke as a way to access the thoracic cavity of a patient and then attach the device to attach the stimulation leads at an internal thoracic site. 
Regarding claim 18, Koop further teaches wherein inserting the device into the incision comprises inserting the entire device into the incision such that no portion of the device is disposed outside of the body of the patient (fig. 12: Examiner asserts that the entirety of the device 500 is positioned in the body of the patient).  
Regarding claim 19, Koop in view of Bush and Kipke disclose the method of claim 17, but do not explicitly disclose wherein inserting the device into the incision comprises inserting only a portion of device into the incision such that at least some portion of the device remains outside of the body of the patient.
However, Franke discloses wherein inserting the device into the incision comprises inserting only a portion of device into the incision such that at least some portion of the device remains outside of the body of the patient (Fig. 20 and Para [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Koop in view of Bush and Kipke to further include wherein inserting the device into the incision comprises inserting only a portion of device into the incision such that at least some portion of the device remains outside of the body of the patient as disclosed by Franke as a way to pick a proper location for the stimulation lead without the need to go back with multiple surgeries and change locations many times (i.e. changing the lead location for more beneficial stimulation). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Bush and Kipke, as applied to claim 16, and further in view of Kunis (US Publication 2015/0045784 A1).
Regarding claim 26, Koop in view of Bush and Kipke disclose the method of claim 16, but do not explicitly disclose removing the device from the body of the patient after a predetermined period of time, the predetermined period of time ranging from about one hour to about fourteen days or from greater than fourteen days to about twenty years.
However, Kunis discloses removing the device from the body of the patient after a predetermined period of time, the predetermined period of time ranging from about one hour to about fourteen days or from greater than fourteen days to about twenty years (Para [0164]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Koop in view of Bush and Kipke to further include removing the device from the body of the patient after a predetermined period of time, the predetermined period of time ranging from about one hour to about fourteen days or from greater than fourteen days to about twenty years as disclosed by Kunis as a way to remove the device once its purpose has been achieved or when there it needs to be repaired or updated.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Bush and Kipke, as applied to claim 16, and further in view of Snell et al. (US Publication 2011/0112597 A1) herein after Snell.
Regarding claim 28, Koop in view of Bush and Kipke disclose the method of claim 16, but do not explicitly disclose coupling the device to a data recorder that records heart-related data; and reading the heart-related data collected via the data recorder through the skin of the patient. 
However, Snell discloses coupling the device to a data recorder that records heart-related data; and reading the heart-related data collected via the data recorder through the skin of the patient (Para [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Koop in view of Bush and Kipke to further include coupling the device to a data recorder that records heart-related data; and reading the heart-related data collected via the data recorder through the skin of the patient as disclosed by Snell as a way to process data to determine the condition of a patient and whether treatment needs to be adjusted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leven et al. (US 2018/0126152 A1) relates to an implantable stimulation lead with a flexible hinge (See fig. 9A and Para [0084]).
Glenn et al. (US 2010/0171394 A1) relates to intravascular devices with flexible joins or interconnected segments (see fig.10 and Para [0040]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792